DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6-14, 16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Wolfe, Hitchman, and US 2012/0113645 (Liao).
For claim 1, Moore figure 3 teaches a combination receptacle, comprising:
a wireless power transmitter (transmitter 175) electrically coupled to a power source (figure 2, power source 50), wherein the wireless power transmitter is structured to receive power from the power source and to wirelessly transmit said power, wherein the wireless power transmitter includes a transmitter coil (see, e.g., para [0036]-[0038], “... resonant transfer works by making a coil ring with an oscillating current for generating an oscillating magnetic field”) and a transmitter power converter (figure 2, power converter 135), and wherein the transmitter power converter is structured to convert the power from the power source for wireless transmission via the transmitter coil (see, para [0025], “The power converter 135 may convert power from the power source 50 to the power desired at the wireless charging module 102”):
a socket (electric socket 125) electrically coupled to the power source, wherein the socket is structured to receive power from the power source and to physically and electrically connect to a power cord to provide the power to a wired device electrically 
a first enclosure (figure 3 less 125) structured to house the wireless power transmitter 
However, Moore does not explicitly teach a junction box that would be a second enclosure structured to house the socket and the first enclosure.
Nevertheless, outlet boxes are well known in the art (see, e.g., Wolfe para [0062] referring to a “typical wall outlet electrical box’).
Given Wolfe, it would have been obvious to one ordinarily skilled in the art at the time of the invention to enclose figure 3 in a junction box for the purpose of protecting the device as well as improving electrical safety for the user.
However, Wolfe does not explicitly teach placing its terminals on the rear facing portion of the box.
Nevertheless, Hitchman figure 1 teaches a junction box that has terminals disposed on a rear portion of an exterior of the second enclosure (1p; figure 7 terminals 1aa, 1bb, 1cc, and 1dd; and figure 11 electrical conductors 1a4, 1b4, 1c4 and 1d4) and structured to electrically couple to the power source (power cable 14 connects the outlet to the power source).
Putting the hybrid outlet of Moore’s figure 3 into the junction box of Wolfe with the power connection of Hitchman would render the wireless power transmitter and the socket structured to receive power from the power source via the terminals (power 
Given Hitchman, it would have been obvious to one ordinarily skilled in the art at the time of the invention to place the power terminals at the back of the junction box for the purpose of reducing its silhouette from the front, allowing the box to fit into tighter spots.
However, Moore does not explicitly make its socket separable from the first enclosure.
Nevertheless, Liao figures 1-3 teaches making a socket separable from an enclosure.
Given Liao, it would have been obvious to one ordinarily skilled in the art at the time of the invention to the wireless transmitter of Moore separable from the rest of the charging device for the purpose of making the transmitter replaceable if damaged or the transmission frequency becomes obsolete.
For claim 3, Wolfe further teaches wherein the terminals are wire leads (44a, 44b, and 44c are wire leads).
For claim 6, Moore further teaches a pair of brackets (the brackets at the top and bottom of the charging module) coupled to the second enclosure at a top portion thereof and a bottom portion thereof, respectively, and
wherein the pair of brackets are structured to couple the combination receptacle to an electrical box (the brackets would be used to connect the charging module to the junction box).

For claim 9, Moore figure 3 teaches a wireless power system (figure 3), comprising:
a power source (figure 2, power source 50); and
a combination receptacle including:
a wireless power transmitter (175) electrically coupled to the power source, wherein the wireless power transmitter is structured to receive power from the power source and to wirelessly transmit said power, wherein the wireless power transmitter includes a transmitter coil (see, e.g., para [0036]-[0038], “...resonant transfer works by making a coil ring with an oscillating current for generating an oscillating magnetic field”) and a transmitter power converter (figure 2, power converter 135), and
wherein the transmitter power converter is structured to convert the power from the power source for wireless transmission via the transmitter coil (see, para [0025], “The power converter 135 may convert power from the power source 50 to the power desired at the wireless charging module 102”):
a socket (125) electrically coupled to the power source, wherein the socket is structured to receive power from the power source and to physically and electrically connect to a power cord to provide power via the power cord (see, e.g., abstract, “The wireless charging apparatus or system may also include a standard electrical socket for providing a wired electrical connection’);
a first enclosure (figure 3) structured to house the wireless power transmitter.

Nevertheless, outlet boxes are well known in the art (see, e.g., Wolfe para [0062] referring to a “typical wall outlet electrical box’).
However, Wolfe does not explicitly teach placing its terminals on the rear facing portion of the box.
Nevertheless, Hitchman figure 1 teaches a junction box that has terminals disposed on a rear portion of an exterior of the second enclosure (punch out tabs 1p, 1q, 1r, and 1s; figure 7 terminals 1aa, 1bb, 1cc, and 1dd; and figure 11 electrical conductors 1a4, 1b4, 1c4 and 1d4) and structured to electrically couple to the power source (power cable 14 connects the outlet to the power source).
Putting the hybrid outlet of Moore’s figure 3 into the junction box of Wolfe with the power connection of Hitchman would render the wireless power transmitter and the socket structured to receive power from the power source via the terminals (power cable 14 connects the outlet to the power source through the punch out tabs 1p, 14q, Ir, and 1s; the connectors 1a4, 1b4, 1c4 and 1d4, and terminals 1aa, 1bb, 1cc, and 1dqd).
Given Hitchman, it would have been obvious to one ordinarily skilled in the art at the time of the invention to place the power terminals at the back of the junction box for the purpose of reducing its silhouette from the front, allowing the box to fit into tighter spots.
However, Moore does not explicitly make its socket separable from the first enclosure.

Given Liao, it would have been obvious to one ordinarily skilled in the art at the time of the invention to the wireless transmitter of Moore separable from the rest of the charging device for the purpose of making the transmitter replaceable if damaged or the transmission frequency becomes obsolete.
For claim 10 Moore further teaches a wired device structured to receive power from the socket via the power cord (see e.g., abstract, “The wireless charging apparatus or system may also include a standard electrical socket for providing a wired electrical connection” in order for 125 to make its wired electricity delivery there needs to be a receiving device); and
a wireless device structured to receive power wirelessly transmitted from the wireless power transmitter, wherein the wireless device includes a wireless power receiver integrated into the wireless device and being structured to receive the wireless power transmitted from the wireless power transmitter (see, e.g., para [0036], “a second induction coil coupled to the receiving device receiver [such as the receiver 178] takes power from the electromagnetic field and converts it back into electrical current to charge a battery of the device 200”).
For claim 11, claim 11 is merely intended use of the charging system. The cited prior art discloses wirelessly powering a generic load. The generic load may be any device. Thus, the cited prior art is capable of powering a smart phone and is thus capable of providing the above claimed intended use.

For claim 13, claim 13 is merely intended use of the charging system. Moore discloses wirelessly powering a generic load. The generic load may be any kind of device. Thus, Moore in view of Wolfe is capable of powering a device that can then power yet another device through a USB or lightning connector.
For claim 14, claim 14 is merely intended use of the charging system. Moore discloses wirelessly powering a generic load. The generic load may be any device.
Thus, the cited prior art is capable of powering a smart phone and is thus capable of providing the above claimed intended use.
For claim 16, Wolfe further teaches the terminals are wire leads (44a, 44b, and 44c are wires).
For claim 19, Moore further teaches:
a pair of brackets (the brackets on the top and bottom of figure 3) coupled to the second enclosure at a top portion thereof and a bottom portion thereof, respectively,
wherein the pair of brackets are structured to couple the combination receptacle to an electrical box (the brackets would be used to connect the charging module to the junction box).
For claim 20, Moore further teaches the power source is an alternating current power source (see figure 6, “AC POWER IN 600”).
For claim 21, Moore further teaches:

For claim 22, Moore in view of Wolfe further teaches the socket is the only socket housed in the second enclosure.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Wolfe as applied to claim 7 above, and further in view of US 8,912,687 (Kesler).
For claim 8, Moore is silent as to the voltage of its AC current.
Nevertheless, Kesler teaches a power source that is a 120 VAC alternating current power source (120/230 VAC of column 126, lines 50-55).
Given Kesler, it would have been obvious to one ordinarily skilled in the art at the time of the invention to have the AC power source of Moore run at 120 volts so that it is compatible with the electric system in North America.
Response to Arguments
Applicant's arguments filed 11/23/21 have been fully considered but they are not persuasive. Concerning Applicant’s argument that Examiner is ignoring the central teaching of Moore, it should be pointed out that how the prior art is specifically labeled has no bearing on its ultimate teaching.  Examiner is using the term “minus” not to ignore the electric socket 125 but as a means for labeling the different parts of the invention so that it will match up with the labels used by Applicant.  It should also be pointed out that Liao discloses making the first enclosure (i.e., the wireless transmitter) separable from the second enclosure (i.e., the enclosure that includes the socket). In other words, the first enclosure is separable from the second enclosure that includes the socket.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D HOUSTON whose telephone number is (571)270-3901. The examiner can normally be reached M-F 10-7 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ADAM D HOUSTON/Primary Examiner, Art Unit 2842